No. 07-16-00269-CR


Jeremy David Spielbauer                     §      From the 251st District Court
  Appellant                                          of Randall County
                                            §
v.                                                 August 19, 2016
                                            §
The State of Texas                                 Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated August 19, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo